Case 1:18-cV-08250-.]SR Document 34 Filed 10/26/18 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, LLC,
Plaintiff,
Case No. lS-cV-8250
v.
CHARLES SHREM,
Defendant.

 

 

GARNISHEE’S STATEMENT

Circle lnternet Financial, lnc. (“Circle”) and Poloniex, LLC (“Poloniex”),l by and through
its counsel Nelson Mullins Riley & Scarborough, hereby state pursuant to the Order of Attachrnent,
dated October 2, 2018, entered in the above-captioned action that:

(l) Circle owes no debts to defendant Charles Shrem. Circle holds in a closed Circle Pay
account belonging to an individual named Charlie Shrern a balance of 0.00006420 Bitcoin
(BTC), Which is currently Valued at $0.41.

(2) PolonieX owes no debts to, and holds no property of, defendant Charles Shrern.

Dated: New York, NeW York NELSON MULLINS RILEY &
October 25, 2018 SCARBOROUGH LLP

R¥>ben L. Lind`hélm

NELSON MULLINS RILEY &
SCARBOROUGH LLP

280 Park Avenue, 15th Floor West

New York, NY 10017

Telephone: (646) 428-2600

robert.lindholm@nelsonmullins.corn

Attorneysfor Cz`rcle Internet Fz'nancz'al, Inc.
and Polonz`ex, LLC

 

1 Circle lnternet Financial, Inc. (directly) and Poloniex, LLC (indirectly) are each wholly owned subsidiaries of
Circle lnternet Financial Limited, the parent company of the Circle group of entities

